Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “the cutting assembly including an urging member, an actuating member that is movably disposed in the actuating aperture, a cutting member, and a body member formed from a single piece of material and having a first end formed with a cutting member holder and second end formed with a plurality of actuating member holes” should read: “the cutting assembly including an urging member, an actuating member that is movably disposed in the actuating aperture, a cutting member, and a body member, the body member formed from a single piece of material and having a first end formed with a cutting member holder and second end formed with a plurality of actuating member holes”.  
Claim 26, being a new claim, should be labeled new. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “urging member” of claims 1, 3, 5, 7,-8, 11, and 17-18,
the “cutting member” of claims  1-4, 8, 10, and 13, 
the “locking assembly” of claim 9,
the “locking member” of claims 17, and 24-26, and 
the “scraping member” of claims 17, 19, 21 and 22;
With regard to the term “urging member”, in 1, 3, 5, 7,-8, 11, and 17-18,
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “urging”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “urging
With regard to the term “cutting member”, in claims 1-4, 8, 10, and 13,
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “locking assembly”, in claim 9:
first, the term “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “locking”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “locking” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “locking member”, in claims 17, and 24-26:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “locking”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “locking” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “scraping member”, in claims 17, 19, and 21-22:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scraping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scraping” preceding the generic placeholder describes the function, not the structure, of the stop portion.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claim 1, reading “cutting device” “housing member”, “Cutting member holder” “actuating member” and “cutting assembly” 9 and the limitations of claim 17, reading a “locking assembly” and “scraping assembly” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0040 it appears that there is a typographical error. Here it is noted that “Actuating member 350 may also include a plurality of protrusions 385 and 390 that may be received (e.g., slidably received) by respective apertures 340 and 345. For example as described below, protrusions 385 and 390 may be movably received in respective apertures 340 and 345.” However, from Figs. 8 and 9, it’s clear that protrusion 390 goes in hole 345, that the protrusion opposite 390 goes in hole 340, and that the two protrusions 385 go in the unlabeled holes in Fig. 8, which contradicts what is disclosed in par 0040. The holes that receive protrusions 385 must be provided with reference characters in the figures, and the specification should be amended to reflect that the protrusion 390 goes in hole 345, that the protrusion opposite 390 .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1 reading “and a plurality of body member protrusions extending from a bottom portion of the actuating member” is indefinite.  Since the device is a hand held device and can be oriented in many different positions it is not clear which direction bottom is.  The limitation should be delimited relative to other parts of the structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over, USPGPUB 20180250837 Dias Baptista in view of USPN 5502896, Chen.
Regarding Claim 1, Dias Baptista discloses a cutting device, comprising: 
a first housing member (fig. 1, housing half 2A) having an actuating aperture (2a3) that extends through an entire thickness of the first housing member (fig 1, and fig 3); 
a second housing member (2B) that is removably attachable to the first housing member to form a housing (par 0034, where it is noted that the parts 2A and 2B when mounted together form a front opening; implying that the parts are selectively mounted to one another, and thus removable from one another); and 
a cutting assembly (combination of parts 3, 5, LM and 8) that is movably disposed in the housing (par 0035), the cutting assembly including an urging member (8), an actuating member (5) that is movably disposed in the actuating aperture (par 0035), a cutting member (LM), and a body member (3) formed from a single piece of material (fig 3, ‘formed from’ allows the body member to include several parts in addition to a part having a single piece of material [see cutting assembly 115 of the present invention, which includes parts 405 and 285 and 360], and thus the combination of parts 3A, 3B, and 4 
wherein the housing includes a first recess, a second recess, a third recess, and a fourth recess (see annotated fig 3 below); 

    PNG
    media_image1.png
    478
    630
    media_image1.png
    Greyscale

wherein the actuating member includes a first recess protrusion (top portion of protrusion 5a in fig 3 which faces first and second recesses in annotated fig 3 above) that is selectively receivable in the first recess and in the second recess (par 0035), a second recess protrusion (top portion of protrusion 5a in fig 3 which faces third and fourth recesses) that is selectively receivable in the third recess and in the fourth recess (par 0035);

Regarding Claim 2, in Dias Baptista the cutting member is retracted within the housing in a retracted position when the first recess protrusion is received in the first recess and the second recess protrusion is received in the third recess, and the cutting member is extended out of the housing in an extended position when the first protrusion is received in the second recess and the second recess protrusion is received in the fourth recess (par 0035-0038). 
Regarding Claim 3, in Dias Baptista the urging member (8) is disposed between the body member and the actuating member (See fig 3A); and 
when the cutting member is in the retracted position, the urging member biases the first recess protrusion into the first recess and the second recess protrusion into the fourth recess (par 0035).  
Regarding Claim 4, in Dias Baptista when the cutting member is in the extended position, the urging member biases the first recess protrusion into the second recess and biases the second recess protrusion into the fourth protrusion (par 0035).  
Regarding Claim 6, in Modified Dias Baptista the first recess, the second recess, the third recess, and the fourth recess are formed in a wall portion of the first housing member that forms the actuating aperture (fig 3).  
Regarding Claim 7, when the actuating member of Dias Baptista moves toward the body member, the urging member is compressed (par 0034-0035), and when the actuating member moves away from the body member, the urging member is uncompressed (par 0034-0035); 
the third recess and the fourth recess are disposed on an opposite side of the actuating aperture from the first recess and the second recess (fig 3); 
and the first recess protrusion, the second recess protrusion, the first body member protrusion, the second body member protrusion, and the urging member are aligned (fig 1 and 3).  

Regarding Claim 9, the Dias Baptista device further comprises a locking assembly that selectively locks the first housing member to the second housing member (par 0034); wherein a perimeter portion of the first housing member is attachable to the second housing member (fig 1 and par 0034); and wherein the actuating aperture (2a3) is disposed at a central portion of the first housing member that is disposed away from the perimeter portion (fig 1).  
Regarding Claim 11, the Dias Baptista urging member is a potential-energy-storing member (since it is a compression spring) that is disposed below a central portion of the top surface of the actuating member (fig 3a and fig 3).  
Regarding Claim 13, in Dias Baptista a tab portion of the cutting assembly (tabs extending out of housing  parts 3A and 3B) is received in a slot portion (interior portions of body parts 2A and 2C) of the housing when the cutting member is extended out of the housing in an extended position (Fig 6A).
Dias Baptista Lacks the body member including and a second end formed with a plurality of actuating member holes, and a plurality of actuating member protrusions extending from a bottom portion of the actuating member, wherein each of the actuating member holes corresponds to one of the body member protrusions and the body member protrusions are slidably received within the actuating member holes (Claim 1) and wherein the plurality of actuating member holes includes a first actuating member hole and a second actuating member hole and the plurality of body member protrusions includes a first body member protrusion configured to be received in the first actuating member hole and a second body member protrusion configured to be received in the second actuating member hole; the first actuating member hole is spaced away from the second actuating member hole Claim 5).
Instead in Dias Baptista the body member includes a plurality of protrusions that are received by a plurality of holes in the actuating member (protrusions in part 3 shown in annotated fig 3 below, which are received by holes in part 5 which correspond to said protrusions in part 3),  wherein the plurality of protrusions includes a first protrusion and a second protrusion and the plurality of holes in part 5 include a first hole to be received by the first protrusion and a second hole configured to be received by the second protrusion; the first protrusion is spaced away from the second protrusion and the urging member is disposed between the first hole and the second hole in part 5. 

    PNG
    media_image2.png
    386
    886
    media_image2.png
    Greyscale


 
Chen discloses a retractable cutter knife assembly analogous to the retractable cutting assembly of Dias Baptista, and of the present invention, and includes a sliding blade holding body member 21 including and an end formed with a plurality of actuating member holes (245, col. 3, lines 5-10), and a plurality of actuating member protrusions 222 extending from a bottom portion of the actuating member 22, wherein each of the actuating member holes corresponds to one of the body member 
Because both Dias Baptista and Chen teach structures for attaching an actuator to a sliding blade holding mechanism, it would have been obvious to one skilled in the art to substitute one structure for the other to achieve the predictable result of attaching an actuator to a sliding blade holding mechanism.   
Also in making the modification above an3 artisan would be motivated to keep the urging member is disposed between the first body member and the second body member protrusion in order to keep the spring as already placed in Dias Baptista and to thus simplify the modification.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dias Baptista and Chen in view of USPGPUB 20160167239, Gallegos.
Regarding Claim 10, the Dias Baptista assembly in view of Ping discloses all the limitations of Claims 1 as discussed above. 
Also per Claim 10, Dias Baptista also discloses the actuating member and a portion of a top surface of the body member form a movable surface visible through the actuating aperture (see fig 1).
Dias Baptista lacks the cutting member including Zirconium Oxide.-4-Customer No. 94,884 Attorney Docket No. 16468.022 Application No. 16/155,240
Gallegos discloses a retractable utility knife assembly, analogous to the retractable cutting assembly of Gilbert, and discloses that in such retractable cutting assemblies that it is known to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by making the cutting assembly thereof at least partly out of ceramic being zirconium oxide in order to make the cutter out of material that is suitable for cutting as taught in Gallegos.


Claims 17-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dias Baptista in view of USPGPUB 6553674, Budrow.
Regarding Claim 17, Dias Baptista discloses a scraper (since the utility knife may be used for scraping), comprising: 
a first housing member (2A) having an actuating aperture (2a3) that extends through a thickness of the first housing member (fig 1 and fig 3); 
a second housing member (2B) that is removably attachable to the first housing member to form a housing (par 0034-0035); 
a scraping assembly (combination of parts 3, 5, 8, and LM) that is movably disposed in the housing (par 0034-0035 and 0040), the scraping assembly including an urging member (8) and an actuating member (5) that is movably disposed in the actuating aperture (par 0036); and 
a scraping member (LM) that is removably attachable to the scraping assembly (par 0038); 
wherein the housing includes a first plurality of recesses and a second plurality of recesses (fig 3, r1 and r2); 

Application No. 16/155,240wherein the urging member (5) biases the actuating member toward the first and second plurality of recesses (par 0035-0036); 
wherein the urging member is disposed between the plurality of protrusions of the actuating member (fig 3A); and 
wherein the actuating member includes a plurality of body member protrusions that are spaced apart (portions of parts 5a that face into and interact with the body member 3),
wherein the body member includes a plurality of holes configured to receive the plurality of body member protrusions of the actuating member (see annotated fig 3A below).

    PNG
    media_image3.png
    510
    706
    media_image3.png
    Greyscale


Regarding Claim 20, a front portion of the Dias Baptista scraper has round corner portions (annotated fig 4 below).  

    PNG
    media_image4.png
    405
    477
    media_image4.png
    Greyscale

Regarding Claim 21, the Dias Baptista scraping assembly includes a protrusion (fig 1, magnet 7), which is receivable in an aperture of the scraping member (par 0038 and fig 1), and a plurality of portions that are receivable in a plurality of recesses of the scraping member (portions of assembly which are received by the top rounded recesses in the part LM).  
Regarding Claim 22, the Dias Baptista assembly includes a plurality of tabs of the scraping assembly (4a/4f) are respectively received in a plurality of slots (interior recessed portions of the housing which receive the scraping assembly) of the housing when the scraping member is extended out 
Regarding Claim 23, the plurality of Dias Baptista body member protrusions extend vertically down in a first direction from a bottom surface of the actuating member that faces an upper surface of the body member at which the plurality of apertures are disposed (fig 3); and the plurality of protrusions extend from a side surface of the actuating member in a second direction that is perpendicular to the first direction (fig 3).
Dias Baptista lacks a locking assembly including a movable locking member that slidably rotates between a locked position and an unlocked position to selectively lock the first housing member to the second housing member (claim 17), wherein the movable locking member is retained on the second housing member by one or more locking member protrusions formed on an interior surface of the second housing member (Claim 24), wherein the movable locking member is slidably retained on a rear perimeter edge of the scraper and between the first housing member and the second housing member, (claim 25), and wherein: an outer portion of the movable locking member is formed with a toggling protrusion (Claim 26).
 Budrow discloses a retractable utility knife assembly with two connectable body parts 14 and 16 (fig 10), analogous to the connectable body part retractable cutting assembly of Dias Baptista, and of the present invention, and discloses that in such a retractable cutting assembly it is known to selectively lock the first housing member to the second housing member via a locking member (bolt 22 and set screw 20) that is a movable locking member that slidably rotates between a locked position and an unlocked position (col. 2, lines 50-65; Sliding is defined by Merriam Webster’s as: “to move smoothly along a surface”.  A bolt/set screw assembly is engaged and dis-engaged via smooth movement along complementary surfaces.  In fact, in Applicant’s own specification, it is noted that the fastener 775 in fig. 13, may be a “threaded fastener” which is the same type of fastener as is shown in Budrow.  As such, Claim 24), wherein the movable locking member is slidably retained on a rear perimeter edge of the assembly (fig 7) and between the first housing member and the second housing member (at least partially, when attached), (claim 25), and wherein: an outer portion of the movable locking member is formed with a toggling protrusion (set screw handling portion) (Claim 26), in order to selectively secure the parts together (col. 2, lines 50-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by including a locking assembly including a movable locking member that slidably rotates between a locked position and an unlocked position to selectively lock the first housing member to the second housing member (claim 17), wherein the movable locking member is retained on the second housing member by one or more locking member protrusions formed on an interior surface of the second housing member (Claim 24), wherein the movable locking member is slidably retained on a rear perimeter edge of the scraper and between the first housing member and the second housing member (claim 25), and wherein: an outer portion of the movable locking member is formed with a toggling protrusion (Claim 26), in order to selectively secure the parts together as taught in Budrow.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dias Baptista and Chen and further in view of Budrow and further in view of Gallegos.

Dias Baptista also includes the first plurality of recesses and the second plurality of recesses are disposed in a wall portion of the first housing member that forms the actuating aperture (fig 3); and some of the plurality of first and second recesses are disposed on an opposite side of the actuating aperture from other of the plurality of first and second recesses (fig 3).
Dias Baptista lacks the scraping member being a ceramic member. 
Gallegos discloses a retractable utility knife assembly, analogous to the retractable cutting assembly of Gilbert, and discloses that in such retractable cutting assemblies that it is known to construct the cutting assembly partly out of a ceramic, since that is a suitable material for working on materials to be cut, par 0081.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dias Baptista by making the cutting assembly thereof at least partly out of ceramic in order to make the cutter out of material that is suitable for cutting as taught in Gallegos.
Response to Arguments
Applicant’s arguments, see remark, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1-9, 11 and 13 under 35 USC 103 over Dias Baptista in view of Ping have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant persuasively argued that both of Ping’s protrusions do not extend from a bottom of the Ping actuator, only one does.  However, upon further consideration, a new ground(s) of rejection is made in view of Dias Baptista and Chen.  
Applicant's arguments filed 11/22/2021 with regard to independent claim 17 and the claims which depend therefrom, have been fully considered but they are not persuasive. Applicant argues that since Budrow comprises a bolt/set screw arrangement that this arrangement is not slideable between a locked and unlocked configuration.  Examiner disagrees.  Sliding is defined by Merriam Webster’s as: “to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.

/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724